                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                  101 West Lombard Street
Ellen Lipton Hollander                                                            Baltimore, Maryland 21201
  District Court Judge                                                                  410-962-0742

                                             February 21, 2020

      MEMORANDUM TO COUNSEL

             Re:      Mayor and City Council of Baltimore v. Trump,
                      Civil Action No. ELH-18-3636

      Dear Counsel:

           The Editorial Staff at West Publishing advised me that it has selected the Court’s Revised
      Memorandum Opinion of September 20, 2019 (ECF 59) for publication in the Federal Supplement.

             In the course of reviewing the Memorandum Opinion for purposes of print publication, I
      have made a handful of non-substantive, typographical and bluebooking corrections. The revised
      version will be docketed.

            I reiterate that the substance of the Memorandum Opinion has not been altered. The Order
      (ECF 60), issued on September 20, 2019, is unchanged.


                                             Very truly yours,

                                                  /s/
                                             Ellen Lipton Hollander
                                             United States District Judge
